Citation Nr: 0000975	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right wrist fracture with associated pain and limitation of 
motion, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for the residuals 
of a left femur fracture with associated pain and limitation 
of motion, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1979 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In his substantive appeal, it appears that the veteran may be 
questioning the effective dates assigned for the disability 
evacuations assigned for his service-connected disabilities.  
The R) should seek clarification of this matter and take any 
appropriate action.


FINDINGS OF FACT

1.  The veteran's right wrist disorder is manifested by 
marked immobility with loss of function due to pain.  

2.  The veteran's left femur disorder is manifested by marked 
immobility of the left hip and knee with loss of function due 
to pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
evaluation for residuals of a right wrist fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5215 (1999).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a fracture of the left femur have not been 
met.  38 U.S.C.A.§§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5255 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General 

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  

The veteran has been afforded a VA examination, which 
provides the necessary information to properly rate his 
disabilities, and his treatment records have been associated 
with the file. The Board is satisfied that all relevant facts 
have been properly developed. No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990). 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor. 38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (1999). 

II.  Right Wrist

Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted for dorsiflexion of the wrist limited to 15 degrees 
and/or palmar flexion limited in line with the forearm.  
These evaluations apply to both a major and minor joint, and 
this code section does not provide for a higher evaluation.  
38 C.F.R. § 4.71a (1999).    

VA outpatient treatment records from 1997 to 1998 show that 
the veteran was seen for right wrist complaints.  The veteran 
complained of right wrist pain in November 1997.  Upon 
examination active range of motion was decreased.  There was 
pain on manipulation, but no effusion or warmth.  On follow-
up appointment one week later, the veteran continued to 
complain of wrist pain which had improved with medication.  
X-rays revealed no acute fracture of the right wrist.  The 
impression was chronic wrist pain, no acute changes on x-ray.  
In February 1998, the veteran had poor grip and poor flexion 
of the wrist.  He was referred for a brace.  He was 
reportedly unable to raise the wrist.  

The VA joints examination of April 1998 revealed that the 
veteran wore an immobilized brace on the right wrist.  He 
took medication for pain.  Bad weather worsened his 
condition, and it was alleviated by time and medication.  He 
was employed doing small arms repair.  There was a 7 
centimeter scar on the dorsum of the right wrist.  
Dorsiflexion on the right was 31 degrees and on the left was 
69 degrees.  Palmer flexion on the right was 40 degrees and 
on the left was 78 degrees.  Radial deviation on the right 
was 10 degrees and on the left was 19 degrees.  Ulnar 
deviation on the right was 24 degrees and on the left was 45 
degrees.  There was evidence of painful motion and motion 
stopped when pain began.  There was no edema, effusion, heat, 
redness or abnormal movement.  Tenderness, weakness and 
guarding of movement were present.  The diagnosis was marked 
immobility of the right wrist with loss of function due to 
pain.  

The April 1998 VA x-ray report of the right wrist showed a 
deformity of the distal radius suggesting an incompletely 
healed distal radial fracture, which appeared to extend to 
the articular surface.  In addition, increased space between 
the scaphoid and lunate suggested disruption of the 
scholunate ligament.  A subchondral cyst was seen in the 
capitate bone.  There was also calcification in the region of 
the triangular fibrocartilage.  This may have been secondary 
to the veteran's prior trauma.  

The veteran has offered lay statements on appeal.  He stated 
that he should be awarded separate 10 percent ratings for 
dorsiflexion of the wrist less than 15 degrees and palmar 
flexion limited in line with the forearm, as well as for the 
abnormal x-ray findings, for a combined rating of 30 percent.  
He stated that he had a very difficult time working and 
writing because of pain associated with his right wrist 
disability.

In regard to the veteran's disability the Board observes that 
the assigned 10 percent evaluation is the maximum available 
under Diagnostic Code 5215.  The veteran's symptomatology has 
been assigned the maximum schedular rating of 10 percent. As 
such, the Board has considered the veteran's disability under 
other diagnostic criteria.  Ankylosis of the right wrist not 
having been shown in the record, a higher evaluation is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  
Although the veteran was diagnosed as having marked 
immobility of the right wrist, clinical evaluation showed 
range of motion of the wrist, i.e., dorsiflexion to 31 
degrees, palmer flexion to 40 degrees, radial deviation to 10 
degrees, and ulnar deviation to 24 degrees.

VA regulations concerning functional loss are not applicable 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated, as is the 
veteran's situation.  Cf. VAOPGCPREC 36-97 (holding that 
consideration must be given to the extent of disability under 
38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less 
than the maximum evaluation" under Diagnostic Code 5293); 
see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  Therefore, an increased 
disability rating based on functional loss is not available.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an increased disability 
rating for the veteran's service-connected right wrist 
disability.  The regulations establish disability ratings 
that are intended to compensate a veteran for average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 1991).  Although the 
Board sympathizes with the veteran's difficulties due to this 
disorder, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for limitation of motion of the wrist is 10 
percent, and this evaluation encompasses a level of 
compensation for symptoms such as the veteran may experience 
and for any impairment in earning capacity due to these 
symptoms.  There is a lack of entitlement to a higher 
schedular evaluation under Diagnostic Code 5215.  Separate 
ratings for limitation of motion, i.e., dorsiflexion, palmer 
flexion, and abnormal x-ray findings, are not warranted.  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155). This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14 (1999). 

The evidence does not reflect, and the veteran does not 
report, that the right wrist scar is productive of pain, 
tenderness, limitation of function or ulceration.  
Accordingly, there is no basis for assigning a separate 
compensable evaluation for the scar.  See Esteban  v. Brown, 
6 Vet. App. 259 (1994); 38 C.F.R. Part 4, Diagnostic Codes 
7803, 7804, 7805.


III.  Left Femur

A 30 percent rating is currently assigned for residuals of a 
fracture of the left femur under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (1999), which provides for such a rating 
when there is malunion of the femur with marked knee or hip 
disability.  This code contemplates both knee and hip 
impairment associated with a femur fracture.  To warrant a 
higher evaluation there must be either a fracture of the 
surgical neck, with false joint (60 percent); or fracture of 
the shaft or anatomical neck with nonunion, without loose 
motion, weightbearing preserved with the aid of a brace (60 
percent), or with nonunion, with loose motion (spiral or 
oblique fracture) (80 percent).  38 C.F.R.§ 4.71a, Diagnostic 
Code 5255 (1999).  

A higher rating is also warranted where limitation of flexion 
of the thigh is limited to 10 degrees (40 percent); for flail 
joint of the hip (80 percent); for extremely unfavorable 
ankylosis of the hip, the foot not reaching ground, crutches 
necessitated (90 percent); intermediate unfavorable ankylosis 
of the hip (70 percent); or favorable ankylosis of the hip, 
in flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250, 5252, 5254 (1999).

Further, a higher rating is warranted where extension of the 
knee is limited to 30 degrees (40 percent) or 45 degrees (50 
percent); or for extremely unfavorable of the knee, in 
flexion at an angle of 45 degrees or more (60 percent), or in 
flexion between 20 degrees and 45 degrees (50 percent), or in 
flexion between 10 degrees and 20 degrees (40 percent).  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261 (1999).

VA outpatient treatment records from 1997 to 1998 show that 
the veteran was seen for a 2 inch left leg discrepancy, left 
leg pain, and difficulty ambulating.  Upon examination there 
was decreased flexion of the left leg and tenderness on the 
lateral aspect of the thigh.  There was crepitus of the left 
knee.  The diagnostic impression was chronic leg pain.  

A VA joints examination from April 1998 indicated that the 
veteran took medication for pain.  Bad weather worsened his 
condition, and it was alleviated by time and medication.  He 
was employed doing small arms repair.  He used a cane all the 
time and wore orthopedic shoes.  His gait was poor even using 
the cane.  There was no objective evidence of deformity, 
angulation, false motion, edema, effusion, redness, heat, or 
abnormal movement.  There was instability, weakness, guarding 
of movement and tenderness.  There was a 2 1/2 cm. shortening 
of the left lower extremity.  Intra-articular involvement was 
noted; however, there was no malunion, loose motion, or false 
joint.  There was painful motion and weakness.  Motion 
stopped when pain began.  He had built up shoes with the left 
heel 1 1/2 cm. greater that the right.  Hip range of motion 
was 93 degrees right flexion and 70 degrees let flexion.  
Extension was 24 degrees on the right and 18 degrees on the 
left.  Adduction was 18 degrees on the right and 14 degrees 
on the left.  Abduction was on the right was 38 degrees and 
on the left 28 degrees.  External rotation was 45 degrees on 
the right and 31 degrees on the left.  Internal rotation was 
30 degrees on the right and 26 degrees on the left.  

Knee range of motion was 127 degrees flexion on the right and 
80 degrees on the left.  Extension was 0 degrees on the right 
and 0 degrees on the left.  Stability of the knees was good.  
X-ray of the left knee showed an old healed fracture of the 
left femur and no bony abnormality.  The diagnosis was marked 
immobility of the left hip and knee with loss of function due 
to pain.  

In his November 1998 substantive appeal, the veteran request 
separate 30 percent evaluations for residuals of a fracture 
of the left femur with associated pain and limitation or 
motion, and for marked knee and hip disability.

Having considered the evidence, the Board notes the 
symptomatology does not approximate so severe a condition or 
a disability warranting a higher evaluation than is currently 
afforded under Diagnostic Code 5255.  The evidence does not 
show a fracture of the surgical neck, with false joint or 
fracture of the shaft or anatomical neck with nonunion, 
without loose motion and weightbearing preserved with the aid 
of a brace or with nonunion, with loose motion (spiral or 
oblique fracture).  On VA examination in 1998, the examiner 
reported no malunion, loose motion, or false motion.  There 
was also no false joint.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5254.  Nor was limitation of flexion of the thigh 
limited to 10 degrees; rather, the veteran had flexion of the 
thigh to 70 degrees.  See 38 C.F.R. § 4.71, Diagnostic Code 
5252.  Despite the diagnosis of immobility, there was also no 
ankylosis of the hip, such as to warrant a higher rating 
under Diagnostic Code 5250.  The veteran had range of motion 
of the hip in all directions.

Extension of the left knee was to 0 degrees.  In order to 
warrant a 40 or 50 percent disability evaluation under the 
range of motion code, extension would have to be limited to 
30 or 45 degrees, which was not the case.  Despite the 
diagnosis of immobility, there was not ankylosis of the knee.  
The veteran had range of motion from 0 to 80 degrees.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5256, 5261 (1999).

Shortening of the bones of the left lower extremity was 
demonstrated, i.e., approximately 2 1/2 inches.  As there was 
no shortening from 3 to 3 1/2 inches, a higher rating under 
Diagnostic Code 5275 is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5275 (1999).  A rating under this code 
is not to be combined with other ratings for fracture of 
faulty union in the same extremity.

Separate evaluations for residuals of a fracture of the left 
femur with associated pain and limitation or motion, and for 
marked knee and hip disability, are not appropriate because 
of the rule against pyramiding, discussed above. 38 C.F.R. 
§ 4.14 (1999). The veteran's disability is rated pursuant to 
Diagnostic Code 5255, under which the rating depends upon the 
degree of impairment of the hip and knee, including any loss 
of range of motion.

The Board has also considered limitations imposed by pain.  
DeLuca v Brown, 8 Vet. App. 202 (1995).  The medical evidence 
of record provides a history of painful hip motion, supported 
by clinical findings.  There was painful motion of the left 
hip on examination in 1998.  The evidence supports a 
conclusion that the veteran has limitation of function of the 
left hip and knee due to pain.  However, this impairment is 
contemplated by the assignment of a 30 percent disability 
rating for marked hip or knee disability and does approximate 
a higher schedular rating assigned for fracture of the 
surgical neck, nonunion of the femur, limitation of flexion of 
the thigh to 10 degrees, or limitation of extension of the 
knee to 30 or 45 degrees.  Any pain affecting function of the 
hip or knee is not shown to a degree beyond that contemplated 
by the current schedular evaluation assigned to this 
disability, as reflected by the medical findings of record 
which do not meet the criteria for the next higher schedular 
evaluation.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule in this case 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996). 

IV.  Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The schedular evaluations in this case are not inadequate.  
Higher schedular ratings are provided as discussed above, but 
the medical evidence reflects that comparable manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required any recent periods of 
hospitalization for his service-connected disabilities.  
There is no evidence in the claims file to suggest that 
marked interference with employment is the result of the 
service-connected disabilities.  He has reported that he is 
employed doing small arms repair.  Thus, the Board finds that 
the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claims for 
consideration of an extra-schedular rating for the 
service-connected disability.  The disabilities are 
appropriately rated under the schedular criteria.


ORDER

Entitlement to a disability rating greater than 10 percent 
for service-connected residuals of a right wrist fracture 
with associated pain and limitation of motion is denied.

Entitlement to a disability rating greater than 30 percent 
for service-connected residuals of a left femur fracture with 
associated pain and limitation of motion is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

